—In an action to recover damages for personal injuries, the defendants Kyle Shaw and RMS Freight Systems, Inc., appeal from an order of the Supreme Court, Westchester County (Colabella, J.), entered November 26, 1999, which, upon granting the plaintiffs motion, in effect, to vacate an order of the same court entered July 27, 1999, granting their motion to change the venue of the action from the Supreme Court, Queens County, to the Supreme Court, Westchester County, upon his default in opposing their motion, denied the motion to change the venue.
Ordered that the order is affirmed, without costs or disbursements.
The appellants failed to establish their entitlement to change the venue of this action from Queens County to Westchester County pursuant to CPLR 510 (3) (see, O’Brien v Vassar Bros. Hosp., 207 AD2d 169). O’Brien, J. P., Sullivan, Krausman, Goldstein and Schmidt, JJ., concur.